On the court’s own motion, to correct error in amount demanded, the decision handed down on October 27, 1933 [ante, p. 859], is hereby amended to read as follows: Order reversed on the law, with ten dollars costs and disbursements, and the motion for summary judgment granted as prayed for in the complaint to the extent of $10,247.78, representing the total purchase price of the bonds, with interest and ten dollars costs, on the ground that there was a dedication for a special purpose of the money to pay for the bonds ordered; and that when the order had been filled the bank held the money as the agent and bailee of plaintiff and as a special deposit; and it thereby became liable to complete the purchase or pay over the amount to plaintiff on demand. (Marine Bank v. Fulton Bank, 2 Wall. 252, 256; Northern Sugar Corporation v. Thompson, 13 F. [2d] 829, 832; Fogg v. Tyler, 109 Me. 109, 114; State v. Grills, 35 R. I. 70; People v. City Bank of Rochester, 96 N. Y. 32.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.